On Petition for Rehearing.
This matter came on to be heard upon a petition for a rehearing, for the purpose of procuring a rescission or modification of the decree of this court filed herein on the 30th day of March, 1918. Due notice of the application has been given, and counsel on both sides have appeared and been heard.
[8] So far as the application is based upon the grounds set up in the petition, that the decree rendered in the case was not supported by the testimony, or is decidedly and strongly against the weight of the testimony, the court sees no reason to grant the rehearing. The first decree was made after a full and careful consideration of all the testimony, and in the opinion of the court there is no reason to change its conclusions of fact arrived at, based upon the testimony in the cause. The testimony in the case of the National Bank of Savannah against Harry W. All, for the foreclosure of the mortgage given by Harry W. All to the National Bank of Savannah, referred to and relied upon in the application for a rehearing, is not testimony in this-case. The complainant, T. Gertrude All, was not a party to those proceedings. She did not have the opportunity to cross-examine any witnesses produced, and the evidence of the witnesses in that case is not evidence against her. The introduction in evidence of a judgment, roll, as in the present case, as against a person not a, party to the proceeding, is effective to establish the fact that such a judgment has been recovered. It is not effective to put in evidence the testimony in that cause. If it could be so effective, the result would he that a third party, not a party to the catise, might have the issues against him tried upon testimony given by witnesses whom he had never seen or tied the opportunity of cross-examining. The statement of the proposition in. itself is its refutation.
[9] Furthermore, the decree.in the foreclosure case referred to was-in effect a consent decree, and is a carefully guarded one. No judi* cial conclusions either of fact or law were, found by the court. The decree, therefore, was practically nothing more than a contractttal matter between the National Bank of Savannah and Harry W. All, whereby Mrs. T. Gertrude All was in no wise bound.
[10] Another point was raised at this hearing, however, which involves more consideration, viz., that the court erred in this matter because the contract between the parties had been executed, and, both parties being in pari delicto, the court would leave them as it found them. The question, in the first instance, is whether or not the contract in question was really an executed contract. There are a number of cases with some refinement of definition as to what are executed *134and executory^ contracts, and some confusion also as to the meaning of the word ^“executed.” In legal parlance, the word “executed,” referring to a contract, means that the contract or instrument itself was signed, sealed, or in some way formally agreed to as its proper execution. When referring, however, to executed and executory contracts, the word “executed” does not mean executed with regard to the,instrument expressing the contract, but executed in the sense of performance — that the contract has been actually performed by both sides. An executed contract, it follows, is a contract which has been so entirely performed by both parties that nothing remains to be done by either; that is, where a contract is a contract which is executed as a whole. Some contracts may be executed as to one party, and exec-utory as to the other. Very few contracts are therefore in this sense executed contracts, except where the entire act or acts, of whatever nature, contemplated to be performed by either party to the contract, have been performed. A bond under seal, although it may covenant to pay a sum of money at a future date, is not in this sense an executed contract, as there is an act to be done by the obligor, to wit, the payment of the money. Nor is a deed of conveyance, solemn in form as it may be, an executed contract in this sense in itself — that is to say, in the sense of entire performance — because a deed of conveyance is only the evidence of the transfer of title and the right to possession. To execute it, in the sense of performance, there must be a delivery both of the deed and the land.. The actual possession of the land must be delivered-by the grantor to the grantee before the transfer is so executed.
In the case of Fletcher v. Peck, 6 Cranch, 87, 3 L. Ed. 162, the Supreme Court of the United States held that a grant from a state was an executed contract, and was equally within the prohibition of the constitutional provision forbidding the performance of the contract as an executory contract; but in giving that definition the Supreme Co'urt was dealing with the question whether or not the constitutional inhibition applied only to executory contracts, and not executed contracts, and held that the prohibition applied equally to contracts which were claimed to be executed, such as a grant, as well as contracts which were still executory. In Farrington v. Tennessee, 95 U. S. 679, 24 L. Ed. 558, the court says:
“Contracts are executed or executory. A contract is executed, wliere everything that was to he done is done, and nothing remains to be done. A grant actually made is within this category. Such a contract requires no consideration to support it. * * * ° The constitutional prohibition applies alike to both executory and executed contracts, by whomsoever made.”
The point of nonperformance, as taking from the contract the character of an executed one, was not claimed or discussed. A definition, and one the most frequently repeated, is that given in McDonald v. Hewett, 15 Johns. (N. Y.) 349, 8 Am. Dec. 241, where it is stated that an executory contract conveys a chose 'in action; an executed contract, a chose in possession. The term “chose in possession,” however, is a little ambiguous, in the word “chose,” because it may convey realty, and therefore it would be better to say an executed contract conveys *135res, or property, into possession. The definition given in 1 Bouvier’s Law Dictionary, 356, is that a contract becomes an executed one when nothing remains to be done by either party, and where the transaction has been completed, or was completed at the time the contract was made. A deed of bargain and sale of personal property, therefore, is not necessarily executed — that is, not performed — -at the time that the contract is signed and sealed. It becomes executed only when the grantor has transferred the actual physical possession to the grantee. The same is the case with a deed of conveyance of real estate under the common-law method of feoffment, where delivery of possession by turf and twig was necessaiy. There was a written deed of feoffment or sale' then the parties actually went upon the land, and a formal delivery of possession by turf and twig was made by the grantor, a certificate of which delivery was appended by the witnesses to the deed. Until, however, this actual delivery of possession by turf and twig was performed, the contract was not performed or executed. So, when the method of conveyance by lease and release was adopted, the form of a lease was first used to put the party in possession, and, the party so being in physical possession of the land under the lease, the release was executed under the statute for transferring uses into possession, in the terms of an indenture, or release, conveyance, and sale, which transferred the title, so the transfer of title and the transfer of actual possession both concurred.
Applying these principles to the present case, it is evident that the contract was not an executed one by performance, inasmuch as no actual possession transferring the land in question to the National Bank of Savannah has ever been made. The evidence is that Mrs. T. Gertrude All, the complainant, has never parted with the possession of the property; not when she made the deed of conveyance to her son Harry W. All, nor did the latter deliver possession to the National Bank of Savannah. That this is the case appears from the petition for a writ of assistance, which was filed by the National Bank of Savannah in the case of National Bank of Savannah v. Harry W. All, in the foreclosure proceedings before alluded to, filed on the 22d of December, 1917, whereby the National Bank of Savannah prayed for a writ of assistance, directing the marshal of the district to put the National Bank of Savannah in possession of the land, demand for possession of which had been made upon Harry W. All, and which, from the affidavits submitted with the petition for the writ, it appears All refused to deliver, stating that he had never been in possession of the land. The record in the foreclosure case, therefore, upon the application of the National Bank of Savannah itself, shows that the National Bank of Savannah has never been in possession of the property, and the deed of conveyance to Harry W. All by the complainant, T. Gertrude All, and by the master of this court in the foreclosure case, acting under the contractual decree for sale, to the National Bank of Savannah, have never been executed or performed by any delivery of possession.
It was argued that the mere execution of a deed is a complete execution or performance of the contract, because in an action of eject*136ment, or for recovery of possession of real estate, the production of a deed is sufficient evidence of the right to possession. Even were this true as against the parties to that deed, or against parties to the foreclosure proceedings, it would not be true as against outside parties, such as the complainant, T. Gertrude All, in this case. Furthermore, in an action for ejectment, the production of the deed transferring the title would, appear to be only presumptive of the performance by the delivery of the possession. It would still he competent for the contestant to prove, either that the deed itself had not been fully executed, in that the deed itself had not been delivered, or that the contract had never been fully executed, in that possession of the land bad never been delivered, for whatever that might be worth, as against any execu-tory right of possession created by the delivery of tire deed. It would not appear, therefore, that there is any such executed contract'in this case, as would be necessary to lead tire court to apply the doctrine that, where both parties are in pari delicto in the case of an invalid contract of holding, the National Bank of Savannah is entitled to the possession of the property.
Apart from this, it would not appear that that principle of law should apply in a case such as this, where the deed is declared invalid,' upon the grounds of public policy. It may well be that the complainant, T. Gertrude All, does not appear in a very admirable position. She was, in the opinion of the court, beyond doubt stimulated in her action by her desire to protect her son from criminal prosecution and punishment. She acted under the pressure of her maternal feelings for the safeguarding of her offspring. All that has been accomplished. The period within which her son could be prosecuted criminally, under the statutes of Georgia has expired, and all criminal prosecution against him is now barred. Whilst the element of criminal prosecution is not a right which belonged to the National Bank of Savannah, which it could rely upon as thereby losing something which has prejudiced it in its position in this suit, yet the fact still is that, the immunity from prosecution having been secured, the result is that Mrs. Gertrude All is now attempting to set aside and treat as nought the promises under which, according to her own statement, that immunity was procured.
That, however, is not the question. The contract is not set aside because of any legal or equitable rights belonging to Mrs. T. Gertrude All, the complainant. It is set aside on the grounds of public policy, in view of the potentiality for great evil that would result from allowing such contracts to be upheld. The theory of the law is that such a strong lever as parental — especially maternal — affection shall not be ■used to compel persons affected to strip themselves for the benefit of ■a criminal and unworthy son or relation. Nor shall it be so that, where a person has committed a crime, those who should be the prosecuting witnesses to bring him to justice shall be stimulated to non-action or induced to stifle prosecution for any financial gain. Where a person injured may not set tire criminal machinery of the law in action out of humanity or tender consideration for a weak or youthful criminal, it may be one thing; but where the machinery of the law and the administration of public justice is not set in action by tiróse who *137should do so because of some financial benefit to inure to the party who should be the prosecuting witness, it is another thing; and it is not the result which the law desires to allow consummated. The contract in this case is declared invalid on grounds of the highest public policy.
For all these reasons, the opinion of the court is that its conclusions. ( in the former decree should not be disturbed, and the application for a rehearing is therefore refused.